Citation Nr: 1007532	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-34 258  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left, above the knee 
amputation, claimed as secondary to service-connected lumbar 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1942 to 
May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge at the RO in November 
2009.  A transcript of the hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A left, above the knee amputation is related to any service-
connected disability.


CONCLUSION OF LAW

A left, above the knee amputation is proximately due to or 
the result of service-connected disease or injury.   
38 C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2007 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  That letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of an April 2008 VA 
examination.  That examination was performed by a medical 
professional, based on a review of claims file and 
solicitation of history and symptomatology from the Veteran.  
The examiner performed a thorough examination of the Veteran, 
and included a diagnosis, opinion, and rationale consistent 
with the examination and record.  The Board finds that it is 
adequate to evaluate the claim on appeal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's November 2009 RO hearing, 
along with various statements submitted by the Veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted.  The actions of the Board comply with 38 C.F.R. 
§ 3.103.



II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disease or injury.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order 
to prevail on the issue of secondary service connection, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran does not contend, and the evidence 
does not otherwise show that the Veteran's left, above the 
knee amputation is directly related to service.  The 
amputation was performed in 2002, some 47 years after the 
Veteran was discharged.  Accordingly, service connection is 
not warranted on a direct basis, and the Board will turn to 
the Veteran's contention, that the left, above the knee 
amputation is related to his service-connected lumbar disc 
disease.  

Service connection for residuals of a herniated disc was 
granted in October 1954.  In a March 1970 rating decision, 
service connection was granted for loss of use of the left 
foot, as secondary to the Veteran's herniated disc residuals.  
A 40 percent rating was assigned.  In January 2002, the 
Veteran underwent a left below the knee amputation.  The 
surgeon noted that the Veteran had an ischemic left foot 
below the knee.  Then, in February 2002, he underwent an 
above the knee amputation due to inadequate healing of the 
stump.  The postoperative diagnoses included severe 
peripheral vascular disease.

In October 2006, the Veteran was afforded a VA examination 
for his right leg.  The examiner noted that the Veteran's 
left leg had been amputated "apparently due to peripheral 
vascular disease."  The examiner also found peripheral 
vascular disease to be present in the right leg, and provided 
his opinion that the peripheral vascular disease in the right 
leg and the Veteran's hypertension were totally unrelated to 
his back condition.  

VA primary care outpatient notes contain numerous references, 
apparently carried over unchanged from one note to the next, 
of left leg amputation "for infection of disuse atrophy from 
military injury."

In March 2008, the Veteran was afforded a VA examination.  
The examiner provided his opinion that the left "below" the 
knee amputation is at least as likely as not caused by or a 
result of the loss of use of the left foot associated with 
intervertebral disc syndrome of the lumbar spine, 
postoperative.  The examiner's rationale was that "[a]s per 
VA surgeon medical report the reason for the SKA (below the 
knee amputation) was from atrophy due to intervertebral disc 
syndrome and loss of use of the left foot and this seems so 
have lead to an infection in the leg."

To address the discrepancy between the finding of the March 
2008 examiner and previous reports attributing the amputation 
to peripheral vascular disease, the RO requested a 
supplemental opinion.  In a May 2008, a VA nurse, after 
reviewing the claims file, provided the opinion that the left 
leg amputation was not caused by or a result of the service-
connected lumbar degenerative disc disease.  Her rationale 
was that the March 2008 opinion was based on a note from the 
surgeon who did the above knee amputation.  The surgeon 
stated that the infection and subsequent amputation were 
caused by disuse atrophy.  The disuse atrophy he felt was 
caused by inactivity due to the lumbar spine condition.  The 
reviewing nurse reasoned that, while muscle atrophy can 
increase the likelihood of pressure sores, the major cause of 
the pressure sore in this case, as well as the subsequent 
infection and its failure to heal was the poor blood supply 
caused by severe peripheral vascular disease.  Her 
conclusion: It is unlikely that disuse atrophy contributed 
significantly to the eventual amputation of the leg.

The Board assigns the highest probative value to opinions of 
the physcians rather than the nurse.  The probative value of 
medical evidence is based on the medical expert's personal 
observation of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerreri v. Brown, 4 Vet. App. 467, 
471 (1993).  The nurse and March 2008 examiner have each 
referenced a comment by the surgeon who performed the 
procedure.  We find that, in general, a physician is better 
trained than a nurse.  We also find that the referenced 
surgeon actually had some personal knowledge of the patient.  
If we find the guidance in Guerreri to be a guide, there is 
an expert with personal knowledge and a higher level of 
skill, being over-ruled by a less skilled individual with no 
personal knowledge of the patient.  We also note that the 
nurse does not rule out or find absurd the opinions of the 
physicians, just that their opinons are less likely.  The 
Board finds the opinion of the nurse to be unconvincing.  
Based upon the age of the Veteran, the Board shall not 
remand.  The evidence supports the claim.  


ORDER

Service connection for a left, above the knee amputation is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


